Citation Nr: 1109910	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disabilities, to include bunions and arthritis.

2.  Entitlement to service connection for bilateral ankle disabilities.

3.  Entitlement to service connection for a bilateral toe disabilities, including hallux limitus and claw toe.

4.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for a palate defect resulting in a sinus condition, headaches, tinnitus, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder, claimed as a result of improper treatment on the part of the VA.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1980, and then from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition of the claims.

First, it does not appear that the service medical records for the Veteran's first period of active service have been associated with the claims file.  Because those records are pertinent to the Veteran's claims for service connection, they should be requested.  

The Veteran contends that her current bilateral foot, toe, and ankle disabilities, including bilateral bunions, ankle pain, arthritis of the feet, claw toe, hallux limitus, and bone deformities, had their onset during active service.  

The Veteran has submitted limited service medical records from her first period of active duty which show that in March 1980, she complained of pain in the right ankle.  The impression was tendonitis.  She was prescribed an ankle brace.  In April 1980, she complained of pain in the both ankles and feet.  There was moderate ankle swelling.  The impression was rule out ankle stress.  On follow-up examination the swelling had decreased on the medial ankles.  The assessment was pronation syndrome verses ankle stress, bilaterally.  She was provided with arch supports and was advised to soak and elevate her feet.  

Service medical records from her reserve service show that on May 1986 and on May 1988 periodic evaluation, the Veteran denied having any foot or ankle problems and no foot or ankle problem was diagnosed.  Service medical records for the Veteran's second period of active service show that in May 2003, there was a callous on the left fifth toe that was shaved.  In April 2004, the Veteran complained of shin splints, bilaterally.  There was increased tenderness over the anterior ridge of the bilateral tibias.  A May 2004 bone scan of the bilateral shins showed no evidence of a stress fracture.  There was bilateral first metatarsal joint activity representing osteoarthritic changes.  In August 2004, there was an assessment of shin splints.  

An October 2005 post-service record from Madigan Army Medical Center shows that on bilateral foot X-ray, there was bilateral hallux valgus and bilateral osteophyte formation on the dorsum of the first metatarsal toes.  

VA treatment records show that in June 2008, the Veteran was noted to have painful corns on the fifth toe of the right foot and on the left first metatarsophalangeal joint.  She reported having numbness and tingling over the toes and had to wear two pairs of socks in the winter to keep warm.  In August 2008, she reported that the pain was worsening.  Physical examination revealed bunions, bilaterally, at the first metatarsophalangeal joints with hallux limitus on the left greater than the right.  There was also idiopathic neuropathy.  The Veteran declined bunion surgery because she was returning to school.  The calluses were debrided.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Because the Veteran's service medical records show that she experienced ankle and foot pain during her first period of service, and calluses and arthritis of the big toe during her second period of active service, and she had provided credible testimony of the continuity of symptomatology of foot, ankle, and bunion pain since service, it remains unclear to the Board whether the Veteran's disabilities were caused or aggravated by her service.  Therefore a VA examination is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151, the Veteran contends that in August 2005, the anesthesia she was given prior to dental surgery was negligently administered, resulting in an ulceration of the right upper palate of the mouth, and ultimately causing residuals including headaches, tinnitus, sinus infections, numbness and sensitivity of the palate, a speech impediment, and a psychiatric disorder.  She additionally contends that VA was negligent because it was known that she had trouble healing after procedures, and that VA should have sought a second opinion with regard to her ulceration.

Where a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable, compensation shall be awarded in the same manner as if such disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).

VA treatment records show that in August 2005, the Veteran underwent periodontal scaling and root repair in the maxillary and mandibular right quadrants.  In October 2005, she reported that for two weeks, she had noticed an abscess at the roof of her mouth with drainage.  The abscess was not healing and caused tooth aches and difficulty swallowing and hearing.  Evaluation revealed a triangular ulceration at the right hard palate, approximately two to three millimeters deep.  The assessment was necrotizing sialometaplasia.  A CT scan ruled out sinus perforation.  On follow-up one week later, the ulceration appeared less inflamed and without necrotic tissue.  She was to follow-up with an ear, nose, and throat specialist.  In November 2005, the ulceration was noted to be slowly improving and resolving.  One month later, the lesion had healed but still had a hollow area that might not fill in.  The Veteran complained of ongoing headaches and stuffiness which she was treating with allergy medication.  On January 2006 evaluation, the palate ulceration was determined to be completely healed.  The Veteran noted that she still had some focal numbness over the palatal area.  In August 2006, because of the Veteran's past history of delayed healing, the need for continued dental work was discussed and referred to a an outside specialist for further consultation.

It remains unclear to the Board whether the dental treatment performed in August 2006 and follow-up treatment for the right palateal ulcer in October 2006 and November 2006 resulted in the Veteran's contended additional disabilities, and, if so, whether those disabilities were the result of VA treatment.  No medical examiner has opined as to whether the Veteran's current contended residuals are due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing medical treatment, or whether it was due to an event not reasonably foreseeable.  Therefore, the Board finds that these questions need to be addressed and that a remand for an examination and opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Request the records associated with the Veteran's period of active service from February 1980 to August 1980.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the records do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give her an opportunity to respond.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any bilateral foot, ankle, or toe deformities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to the following:  

a)  Diagnose all foot, toe, and ankle disabilities, to include any bunion or bone deformities of the feet. 

b)  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any foot, toe, or ankle disability is related to the Veteran's active service, including her complaints of ankle and foot pain during basic training.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms after service.  If the Veteran's foot, toe, or ankle disabilities are more likely attributable to factors unrelated to her military service, the examiner should specifically so state.

3.  Schedule the Veteran for a VA examination for the purpose of determining whether she incurred additional disabilities, including any sinus condition, headaches, tinnitus, numbness or sensitivity of the palate, a speech impediment, or psychiatric disability from the August 2006 VA dental treatment and October 2006 and November 2006 follow-up treatment.  The examiner should additionally comment as to whether any of the contended additional claimed disabilities, if found, are shown to be due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing medical treatment, or whether any additional disability was due to an event not reasonably foreseeable.  The examiner should review the claims folder and the examination report should note that review.  The examiner should provide the rationale for any opinions provided.

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

